           Case 1:21-cr-00217-PGG Document 1 Filed 11/12/19 Page 1 of 12



Approved :
                               MAG 10645 ORIGINAL
                 RUSHMI BHASKARAN
                 Assistant United States Attorney

Before :         THE HONORABLE KATHARINE H. PARKER
                 United States Magistrate Judge
                 Southern District of New York

                                   -    -   -   -   -   -   X
                                                                SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                                Violations of
     -     V .   -                                              18 u . s . c . §§ 1341 ,
                                                                1028A , 1512 (c) ,
                                                                1623 , and 2
STUART FINKELSTEIN ,
                                                                COUNTY OF OFFENSE :
                          Defendant .                           NEW YORK
                                            -   -   -   -   X

SOUTHERN DISTRICT OF NEW YORK , ss .:

          MASON POSILKIN , being duly sworn , deposes and says
that he is a Special Agent with the U. S . Attorney ' s Office for
the Southern District of New York , and charges as follows :

                                   COUNT ONE
                                  (Mail Fraud)

           1.   From at least in or about October 2013 , up to and
including at least in or about May 2019 , in the Southern
District of New York and elsewhere , STUART FINKELSTEIN , the
defendant , willfully and knowingly , having devised and intending
to devise a scheme and artifice to defraud , and for obtain i ng
money and property by means of false and fraudulent pretenses ,
representations , and promises , for the purpose of executing such
scheme and artifice and attempting so to do , did place in a post
office and authorized depository for mail matter , matters and
things to be sent and delivered by the Postal Service , and did
deposit and cause to be deposited matters and things to be sent
and delivered by private and commercial interstate carriers , and
did take and receive therefrom , such matters and things , and did
cause to be delivered by mail and such carriers , according to
the directions thereon , and at the places at which they were
directed to be delivered by the person to whom they were
addressed , such matters and things , to wit , FINKELSTEIN filed or
caused to be filed fraudulent law5uit5 pur3u~nt to thg ArngricJns
       Case 1:21-cr-00217-PGG Document 1 Filed 11/12/19 Page 2 of 12



with Disabilities Act (the " ADA" ) against various public
establishments in Florida and New York on behalf of individuals
who neither authorized those lawsuits nor visited those
establishments , in order to obtain cash payments for himself ,
and caused correspondence to be mailed from an attorney in
Manhattan , New York in furtherance of his fraudulent scheme .

       (Title 18 , United States Code , Sections 1341 and 2.)

                               COUNT TWO
                     (Aggravated Identity Theft)

           2.   From in or about October 2013 up to and including
in or about May 2019 in the Southern District of New York and
elsewhere , STUART FINKELSTEIN , the defendant , knowingly did
transfer , possess , and use , without lawful authority , a means of
identification of another person, during and in relation to a
felony violation enumerated in Title 18 , United States Code ,
Section 1028A(c) , to wit , FINKELSTEIN possessed , used , and
transferred the personal identification information of Victim- 1
and Victim-2 in connection with the mail fraud scheme charged in
Count One of this Complaint .

  (Title 18 , United States Code , Sections 1028A(a) (1) , 1028A(b) ,
                              and 2 . )

                              COUNT THREE
                       (Obstruction of Justice)

           3.   From at least in or about June 2018 up to and
including at least in or about July 2018 in the Southern
District of New York and elsewhere , STUART FINKELSTEIN , the
defendant , did corruptly obstruct , influence , and impede an
official proceeding , and attempted to do so , to wit , FINKELSTEIN
made materially false statements , and threatened Victim- 2 to
attend a hearing , in a federal civil litigation filed in the
United States District Court for the Southern District of New
York .

    (Title 18, United States Code , Sections 1512 (c) (2) and 2.)

                               COUNT FOUR
                       (Obstruction of Justice)

          4.   From at least in or about February 2019 up to and
including at least in or about May 2019 in the Southern District
of New York and elsewhere , STUART FINKE~~T~ l ~ , the defendant ,

                                    2
       Case 1:21-cr-00217-PGG Document 1 Filed 11/12/19 Page 3 of 12



did corruptly obstruct , influence , and impede an official
proceeding , and attempted to do so , to wi t , FINKELSTEIN offered
to ret u rn a portion of a settlement payment , and made materially
false statements to the attorney of a restaurant FINKELSTEIN
sued , in order to cause that attorney to withdraw a motion
pending in the United States District Court for the Southern
District of New York .

    (Title 18 , United States Code , Sections 1512 (c) (2) and 2 . )

                               COUNT FIVE
                (False Declarations Before A Court)

            5.   On or about Marc h 1 , 20 1 9 , in the Southern
District of New York and elsewhere , STUART FINKELSTEIN , the
defendant , under oath and in a declaration , verification , and
statement made under penalty of perjury pursuant to Title 28 ,
United States Code , Section 1746 , in a proceeding before and
ancillary to a court and grand jury of the United States ,
know i ngly did make false material declarations , and made and
used other information inc l ud i ng books , papers , documents ,
records , recording and other material knowing the same to
contain false , material declaration , to wit , FINKELSTEIN , in a
declaration he filed in the United States District Court for the
Southern District of New York , stated under penalty of perjury
that Victim- 2 authorized a lawsuit filed under the ADA , when in
truth and fact , Victim- 2 had not .

     (Title 18 , United States Code , Sections 1623(a) and 2 . )

                               COUNT SIX
                (False Declarations Before A Court)

           6.   On or about Apr i l 18 , 2019 , in the Southern
District of New York and elsewhere , STUART FINKELSTEIN , the
defendant , under oath and i n a declaration , verification , and
statement made under penalty of perjury pursuant to Title 28 ,
United States Code , Section 1746 , in a proceeding before and
ancillary to a court and grand jury of the United States ,
knowingly did make false materia l declarations , and made and
used other information including books , papers , documents ,
records , recording and other material knowing the same to
contain false , material declaration , to wit , FINKELSTEIN , in a
declaration he filed in the United States District Court for the
Southern District of New York , stated under penalty of perjury
that Victim- 2 authorized a lawsuit filed under the ADA , when in
truth and fact , Victim-2 had not .

                                    3
       Case 1:21-cr-00217-PGG Document 1 Filed 11/12/19 Page 4 of 12




     (Title 18 , United States Code , Sections 1623(a) and 2 . )

           The bases for my knowledge and for the foregoing
charge are , in part , as follows :

           7.   I am a Special Agent with the U.S . Attorney ' s
Office for the Southern District of New York .   I have been
personally involved in the investigation of this matter , and I
base this affidavit on that experience , and on my examination of
various reports and records . Because this affidavit is being
submitted for the limited purpose of demonstrating probable
cause , it does not include all the facts I have learned during
the course of my investigation. Where the contents of documents
and the actions , statements , and conversations of others are
reported herein , they are reported in substance and in part ,
except where otherwise indicated .

                       Overview of the Scheme

            8.   Based on my involvement in this investigation ,
and as described in further detail below , I know that STUART
FINKELSTEIN , the defendant , is a lawyer who has filed , or has
caused to be filed , over 300 lawsuits pursuant to the Americans
with Disabilities Act ("ADA") on behalf of two purported
plaintiffs , Victim- 1 and Victim-2 . These lawsuits were filed in
the United States District Courts for the Southern District of
Florida and the Southern District of New York against various
public establishments (the "Victim Public Establishments") .
Each of these lawsuits made representations that Victim-1 and
Victim-2 were represented by FINKELSTEIN or an associate .
Furthermore , each of these lawsuits alleged that Victim-1 and
Victim-2 attempted to visit the Victim Public Establishments ,
but were unable to do so because of those establishments '
alleged noncompliance with the ADA . The lawsuits sought
attorney ' s fees and injunctive relief to address the alleged
noncompliance with the ADA .

           9.    The lawsuits filed by STAURT FINKELSTEIN , the
defendant , however , were fraudulent . Victim-1 and Victim-2
neither retained nor authorized FINKELSTEIN to file ADA lawsuits
on their behalf . Contrary to FINKELSTEIN ' s representations ,
Victim- 1 and Victim- 2 never attempted to visit the Victim Public
Establishments .   Instead , FINKELSTEIN stole the identities of
Victim-1 and Victim-2 , made numerous false representations to
the Victim Public Establishments and the courts in the Southern
District of New York and th y 99~tn~.n ~~~t.~vt gt flDrida ,

                                    4
       Case 1:21-cr-00217-PGG Document 1 Filed 11/12/19 Page 5 of 12



obstructed official judicial proceedings , and then settled these
fake lawsuits in order to collect approximately $930 , 000 in
attorney ' s fees .

          10 . Furthermore , I know from my review of documents
in this case that STUART FINKELSTEIN , the defendant , caused
correspondence to be mailed trough private and commercial mail
carriers in furtherance of this scheme .

                               Background

          11.   Based on my training and experience, as well as
my work on this investigation , I understand the following , among
other things , about civil lawsuits filed pursuant to the ADA :

                 a.     The ADA provides that no one shall be
discriminated against based on disability in any place of
"public accommodation . " 42 U. S . C. § 12182(a). Discrimination
includes the failure to remove "architectural barriers .             in
existing facilities .        . where such removal is readily
achievable ." 42 U. S . C . § 12182(b) (2) (A) (iv) . The ADA can be
enforced through private lawsuits , which allow plaintiffs with
disabilities to request injunctive relief to address
discrimination caused by an architectural barrier , and to
collect attorney ' s fees .

                 b.   To assert standing under the ADA , the
plaintiff must : ( 1) allege past injury , ( 2) demonstrate that it
is reasonable to infer that the discriminatory treatment will
continue, and (3) demonstrate that it is reasonable to infer
that the plaintiff intends to return to the establishment again.
To allege past injury , the plaintiff must make some effort to
visit the public establishment that is being sued .

            12.  Based on my review of New York State court
records , I know that STUART FINKELSTEIN , the defendant , was
admitted to the New York State Bar on or about December 13 ,
1989.   In approximately 2006 , in response to an investigation
opened into FINKELSTEIN for attorney misconduct , FINKELSTEIN
submitted an application t o resi g n as an attorney .  On o r ab o ut
February 13 , 2007 , FINKELSTEIN ' s application was granted , which
resulted in him being disbarred in New York pursuant to an order
issued by the Supreme Court of the State of New York (the
" Order") .  That Order required FINKELSTEIN to "desist and
refrain from (1) practicing law in any form , either as
principal , agent , clerk , or employee of another , (2) appearing
au an attorney or counuelor-ot-low before ony court , Judg ,
                                    5
      Case 1:21-cr-00217-PGG Document 1 Filed 11/12/19 Page 6 of 12



Justice , board , commission or o ther public authority , (3) giving
to another an opinion as to the law or its application or any
advice in relation thereto , and (4) holding himself out i n any
way as an attorney and counselor-at law. " The Order did n ot
expressly limit its jurisdictional reach to New York.

 FINKELSTEIN's Fraudulent Lawsuits Filed in the Name of Victim-1

            13.   I know from my discussions with an attorney who
had been licensed to practice law in Florida (" Attorney - 1 " ) , as
well as my review of Attorney - l ' s documents , that in
approximately 2012 , Attorney - 1 retained STUART FINKELSTEIN , the
defendant , as a consultant to serve as an expert in ADA
litigatio n.    In approximately 2013 , FINKELSTEIN told Attorney-1
that Victim- 1 , a disabled wheelchair user residing in Florida ,
agreed to be an ADA plaintiff by visiting certain public places
with FINKELSTEIN , investigating whether those places were
compliant with the ADA , and where appropriate , filing lawsuits
against non - compliant establishments . Between 2013 and 2016 ,
FINKELSTEIN , through Attorney - 1 , filed approximately over 280
such lawsuits with Victim- 1 as the named plaintiff (the "Victim-
1 Lawsuits " ) in the United States District Court for the
Southern District of Flor i da.   These lawsuits generated
approximately $650 , 000 in attorney fees , a portion of which
Attorney - 1 paid FINKELSTEIN .

           14 . I know from my review of Attorney - l ' s documents
that in approximately March 2016 , STUART FINKELSTEIN , the
defendant , submitted his resignation to Attorney - 1 .

           15 . In approximately April 2016 , Victim-1 submitted a
complaint to The Florida Bar . Based on my review of that
complaint , as well as my interviews of Victim- 1 , I have learned
the following , among other things :

                  a.   Victim- 1 sta t ed that STUART FINKELSTEIN , the
defendant , approached Victim- 1 a t a gas station in Florida while
Victim- 1 was filling gas in Victim-l ' s car . Victim- 1 stated
that FINKELSTEIN told Victim- 1 that FINKELSTEIN worked for an
attorney and asked Victim-1 if Victim-1 would be willing to
assist FINKELSTEIN in assessing whether certain public
establishments were accessible for wheelchair users .
FINKELSTEIN offered to provide Victim- 1 the addresses of certain
public establishments , as well as gas money . Victim-1 stated
that Victim- 1 t o ld FINKELSTEIN , in some and substance , that
Victim- 1 was glad to help , and gave FINKELSTEIN Victim- l ' s phone
nurnber1 Victirn-1 , however , did not retain fINKBL5TBIN or anyone
                                    6
       Case 1:21-cr-00217-PGG Document 1 Filed 11/12/19 Page 7 of 12



else to file lawsuits on Victim- l ' s behalf. In addition ,
Victim- 1 said that FINKELSTEIN never provided Victim-1 with any
addresses to visit .

                  b.  Later , FI NKELSTE I N called Vi ctim-1 and asked
Victim- 1 to meet FINKELSTEIN at a bank in Florida . FINKELSTEIN
asked Victim- 1 , in some and substance , to sign a document for a
place FINKELSTEIN was going to have Victim-1 visit that
FINKELSTEIN represented was not accessible . Once again ,
FINKELSTEIN did not provide Victim- 1 with the address of any
public place to visit , and Victim- 1 did not authorize
FINKELSTEIN to file any lawsuits on Victim- l ' s behalf .

                 c.  In approximately early 2016 , FINKELSTEIN
told Victim- 1 that news outlets might try to ask Victim- 1 some
questions , and requested Victim- 1 to not respond . Soon
thereafter , Victim-1 learned from the news that Victim- 1 was the
apparent plaintiff in several ADA lawsuits . Vict i m- 1 , who never
authorized anyone to file these lawsuits , demanded that
FINKELSTEIN provide any documents that Victim- 1 allegedly signed
in connection with the Victim- 1 lawsuits . Based on my
involvement in this investigation , I believe that FINKELSTEIN
never responded to Victim- l ' s request , and that in March 2016 ,
FINKELSTEIN submitted his resignation to Attorney - 1 .

             16. Based on my review of documents from Attorney - 1
and my discussions with Attorney - 1 , I know that following the
resignation of STUART FINKELSTEIN , the defendant , Attorney - 1 ,
provided Victim- 1 with the copies of settlement agreements that
were purportedly signed by Vi ctim-1 .     I know from Victim- 1 that
when Victim-1 reviewed these agreements , Victim- 1 saw that
Victim- l ' s signatures had been forged .

             17.  I know from my review of documents from The
Florida Bar that , as a result of Victim- l ' s complaint , The
Florida Bar opened disciplinary proceedings against Attorney - 1 .
Attorney - 1 , who believed that Victim- 1 had authorized all of the
Victim-1 Lawsuits but acknowledged his failure to adequately
supervise STUART FINKELSTEIN , the defendant , agreed to submit
his resignation to The Florida Bar .

  FINKELSTEIN's False Statements to Regain Admission to the New
                            York Bar

          18. Based on my review of records maintained by the
Appellate Division of the Supreme Court of the State of New
YorK , Becond Judicial Department , in Brooklyn , Ngw York, I hJVG
                                    7
       Case 1:21-cr-00217-PGG Document 1 Filed 11/12/19 Page 8 of 12



learned that in approximately September 2014 , STUART
FINKELSTEIN , the defendant , moved for reinstatement to the New
York State Bar .   In connection with that motion , FINKELSTEIN
made or caused to be made several false representations
concerning FINKELSTEIN ' s work history in Florida . For example ,
FINKELSTEIN ' s motion stated , falsely , that following his 2007
disbarment , he " neither practiced law nor held himself out as a
lawyer while disbarred ." In describing his employment history
in Florida , FINKELSTEIN made no mention of the fact that he
assisted Attorney - 1 in litigating ADA claims. FINKELSTEIN also
included his 2013 tax returns as an attachment to his
application , which omitted the income that Attorney - 1 paid
FINKELSTEIN or a company that FINKELSTEIN established to receive
payments from Attorney - 1 .

          19. Based on my review of court records , I know that
STUART FINKELSTEIN , the defendant , was reinstated to the New
York State Bar on or about March 16 , 2016 .

   FINKELSTEIN's Perjurious Statements and Fraudulent Lawsuits
                  Filed in the Name of Victim-2

            20 . I have searched public databases to determine
whether STUART FINKELSTEIN , the defendant , has filed any
lawsuits in the Southern and Eastern Districts of New York since
his reinstatement to the New York Bar . Based on that review , I
have learned that , beginning in approximately August
2017 , FINKELSTEIN filed approximately 30 ADA lawsuits in those
Districts on behalf of an individual ("Victim- 2 " ) residing in
the state of New York (the " Victim- 2 Lawsuits " ). I know from
reviewing FINKELSTEIN ' s bank records that FINKELSTEIN has
collected approximately $270 , 000 by settling the Victim- 2
Lawsuits .

           21. However , I know from my discussions with Victim-2
that Victim- 2 neither authorized the Victim- 2 Lawsuits , nor
visited any of the Victim Public Establishments that FINKELSTEIN
had sued . In addition , Victim-2 has explained the following ,
among other things , about Victim- 2 ' s prior dealings with
FINKELSTEIN :

               a.   Approximately twenty years ago , FINKELSTEIN
had represented Victim- 2 in connection with a personal injury
lawsuit approximately .

                  b.   In approximately the spring or summer of
2017 , Victim-2 ' s family member \"Fami~y N~ffiQti - 1") wau lOOKing

                                    8
       Case 1:21-cr-00217-PGG Document 1 Filed 11/12/19 Page 9 of 12



for a lawyer to represent Family Member - 1 in a personal injury
lawsuit. Victim-2 referred Family Member - 1 to FINKELSTEIN.
Until approximately February 2019, Victim- 2 spoke to FINKELSTEIN
occasionally about the referral , and in one instance , Victim- 2
accompanied Family Member - 1 to an in-person meeting with
FINKELSTEIN in a hotel in Brooklyn . At this meeting ,
FINKELSTEIN saw that Victim- 2 was limping due to a back
condition .

                c.   Because Victim- 2 referred Family Member - 1 to
FINKELSTEIN , FINKELSTEIN gave Victim- 2 a referral fee , paid in
three installments between approximately January 2018 to August
2018 .

                 d.    In approximately August 2017 , Victim- 2 told
FINKELSTEIN that Victim-2 had been denied disability benefits .
FINKELSTEIN offered to help Victim-2 by referring Victim- 2 to a
disabilities benefits attorney . To make the referral ,
FINKELSTEIN asked Victim- 2 to provide FINKELSTEIN with Victim-
2 ' s medical records . Victim-2 did so in approximately April
2018 .

          22 . Because Victim- 2 never retained STUART
FINKELSTEIN , the defendant , to file the Victim- 2 lawsuits , nor
visited the Victim Public Establishments that FINKELSTEIN sued ,
FINKELSTEIN made the following materially false declarations ,
under penalty of perjury , in the United States District Court
for the Southern District of New York :

                 a.   On or about March 1 , 2019 , in a federal
civil proceeding which FINKELSTEIN initiated with Victim- 2 as
the named plaintiff , FINKELSTEIN submitted a declaration , made
under the penalty of perjury pursuant to Title 28 , United States
Code , Section 1746 , stating that Victim- 2 authorized that civil
proceeding , when in truth and fact , Victim-2 had not.

                 b.   On or about April 18 , 2019 , in a federal
civil proceeding which FINKELSTEIN initiated with Victim- 2 as
the named plaintiff , FINKELSTEIN submitted a declaration , made
under the penalty of perjury pursuant to Title 28 , United States
Code , Section 1746 , stating that Victim-2 authorized that civil
proceeding , when in truth and fact , Victim-2 had not.


          23.  In addition, I know from my involvement in this
investigation and my review of documents that STUART
FINKELSTEIN , tn~~~t~nctant , Gauued correspondence to b~ rn~ilgd
                                    9
       Case 1:21-cr-00217-PGG Document 1 Filed 11/12/19 Page 10 of 12



through private and commercial mail carriers in furtherance of
this scheme . For example , on or ab o ut August 10 , 2018 , an
attorney (" Attorn ey- 2 " ) representing a public establishment
FINKELSTEIN sued in Victim-2 ' s n ame mailed FINKELSTEIN
sett l ement d o cuments and a settlement check. Attorney-2 mailed
these d o cuments from Attorney - 2 ' s office in Manhattan , New York ,
to a private post office box c ontrolled by FINKELSTEIN.

                  FINKELSTEIN's Obstruction of Justice

            24.     In or about January 2 018 , STUART FINKELSTEIN , the
defendant , filed a lawsuit (" Lawsuit - 1 " ) against a restaurant
(" Restaurant - 1 " ) with Victim- 2 as the named plaintiff . I ha v e
revi ewed court filings from Lawsuit - 1 and email correspondence
between STUART FINKELSTEIN , the defendant , and the attorneys
representing Restaurant - 1 (the " Restaurant-1 Attorneys " ) . 1 Based
on my re v iew of these documents , as well as my discussions with
Victim-2 , I have l earned the following , among other things :

                  a.   On or about June 26 , 2018 , a federal
district court judge sitting in the Southern District of New
York (" Judge-1 " ) ordered FINKELSTEIN to provide the Restaurant - 1
Attorneys with Victim-2 ' s fully - executed medical power of
attorney by o n or about June 27 , 2018 .

                   b.    On or about June 2 7 , 2018 , FINKELSTEIN
provided the Restaurant-1 Attorneys with a power of attorney
document that was purportedly signed by Victim- 2 . According to
Victim- 2 , Vi c tim- 2 did not sign this document and Victim-2 ' s
signature was forged .

                c.   On or about July 2 , 2018 , FINKELSTEIN
provided the Restaurant - 1 Attorneys with a revised power of
attorney form , purportedly signed by Victim-2 , and a medical
release form signed by FINKELSTEIN pursuant to the power of
attorney form . According to Victim-2 , Victim- 2 did not sign
this power o f attorney form and never authorized FINKELSTEIN to
permit his medical records to be released to the Restaurant - 1
Attorneys .

                d.    On or ab o ut July 2 , 2018 , Judge - 1 ordered
FINKELSTEIN and Victim- 2 to attend a court conference on or
about July 13 , 2 018 (the " July 13 Co nference " ) .



1 The email correspond ence was ob tained pursuant to j udiciall y- authorized
      I
warrants obtained on Augu st 16 , 2019 (the " August 16 Warra n t " ) .

                                        10
      Case 1:21-cr-00217-PGG Document 1 Filed 11/12/19 Page 11 of 12



                e.    According to Victim- 2 , pr i or to the July 13
Conference , FINKELSTEIN cal l ed Victim- 2 and threatened to
divulge confidential information about Victim- 2 to others unless
Victim- 2 appeared with FINKELSTEIN at the July 13 Conference .
FINKELSTEIN also demanded that Victim- 2 arrive at the court
conference in a wheelchair , even though Victim- 2 did not use
one . To that end , FINKELSTEIN sent money to Victim- 2 for Victim-
2 to purchase a wheelchair .

                 f.   According to court documents and Victim- 2 ,
Victim- 2 appeared wi th FINKE LSTEIN at the July 13 Conference .
At FINKELSTEIN ' s direction , and as a result of FINKELSTEIN ' s
threat against Victim- 2 , Victim- 2 falsely informed the court
that Victim- 2 signed a power of attorney document authorizing
FINKELSTEIN to release Victim- 2 medical records , even though
Victim- 2 had not signed the document and never authorized
FINKELSTEIN to release Victim- 2 ' s medical records to the
Restaurant-1 Attorneys.

                 g.   Sh ortly before or after the July 13
Conference , a photograph of FINKELSTEIN and Victim- 2 in a
wheelchair was taken outside the United States District Court
for the Southern District of New York . FINKELSTEIN also gave
Victim- 2 cash after the conference .

           25 .   I know from co u rt records and FINKELSTEIN ' s bank
records that in approximately June 2018 , FINKELSTEIN settled an
ADA lawsuit (" Lawsuit - 2 " ) against a restaurant (" Restaurant - 2 " ) ,
filed with Victim- 2 as the named plaintiff in the United States
District Court for the Southern District of New York . According
to court records , on or about February 20 , 2019 , a lawyer
(" Attorney-3 " ) for Restaurant - 2 requested the judge (" Judge - 2 " )
to reopen Lawsuit - 2 to determine whether FINKELSTEIN
fraudulently filed it .

           26 . On or about April 3 , 2019 , Judge-2 scheduled a
court conference for May 1 , 2019 (the "May 1 Conference " ) and
ordered FINKELSTEIN and Victim- 2 to appear . Attorney - 3 informed
me that , prior to the May 1 Conference , FINKELSTEIN offered to
return s ome of the settlement funds back to Restaurant - 2 if
Restaurant-2 dropped its request for a hearing . In addition ,
FINKELSTEIN provided Attorney- 3 documents purporting to s h ow
that Victim-2 authorized Lawsuit - 2 .

          27 .  I have reviewed the documents that STUART
FINKELSTEIN , the defendant , provided Attorney - 3 . They include
(1) call recordo with Victim- 2, (2) LtQ~~t~Q Q~nK 9tatements
                                     11
                     Case 1:21-cr-00217-PGG Document 1 Filed 11/12/19 Page 12 of 12



showing a $500 cash debit , and (3) a photograph of Victim- 2 and
FINKELSTEIN from the July 13 Conference . Based on my
involvement in this investigation , including my discussions with
Victim- 2 , I believe that these documents do not establish that
Victim- 2 retained FINKELSTEIN or authorized Lawsuit-2 , or any of
the Victim- 2 Lawsuits .

           28. On the basis of FINKELSTEIN ' s promise to return
some of the settled funds , Attorney - 3 and Restaurant - 2 agreed to
drop their request for a hearing . On or about April 30 , 2019 ,
at the request of Attorney - 3 , Judge-2 cancelled the scheduled
conference .

           WHEREFORE , the deponent respectfully requests that a
warrant be issued for the arrest of STUART FINKELSTEIN , the
defendant , and that he be arrested , and imprisoned or bailed , as
the case may be .



                                                            MASON POSILKIN
                                                            Special Agent
                                                            U. S . Attorney ' s Office , Southern
                                                                   District of New York


                     \..~ ·- -.J;E1f,§)~~~•me this
                     ~aJ: &f:.tJ,~ ~ ~rnber , 2019
        -....:   -    .,                  ,.,.


                                                      -.a L
    .                                            ... ·.,.



 ~~~-~-~-
T~J£...,MON@A:~L~            KAi ~.:-,..; E INE H. PARKER
   •-,--    ..... ...... , -  '--
U N~~~~ STA~ES " M~~~ RATE JUDGE
SOU~½i~-N.~~~ftt:fI', :--'b F NEW YORK
             ... __ / · ~ . - - t"' ,_               '
                     -- .,
                     . -      '
                             -,-y-,   '
                                      •




                                                                   12
